                           UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DNISION
                               Case No.: 5:20-CR-418-1D



UNITED STATES OF AMERICA               )
                                       )
              vs.                      )
                                       )                  ORDER TO SEAL
                                       )
KATHRYN SMITH WORLEY,                  )
                 Defendant             )


       Upon motion of the court appointed counsel, Myron T. Hill, Jr., for the above referenced

defendant, it is hereby ORDERED that Docket Number 105 be sealed until such time as requested

to be unsealed by Defense Counsel.



       This the ..1l_ day of   A "j u s1 , 2021.


                                              TVonorable James C. Dever III
                                              United States District Judge




        Case 5:20-cr-00418-D Document 107 Filed 08/23/21 Page 1 of 1
